Citation Nr: 0929727	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-24 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma, claimed as secondary to herbicide exposure.

2.  Entitlement to service connection for a hepatitis C.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to 
October 1958 and from July 1959 to September 1974.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  A transcript of the hearing is of record.

The Board notes that additional VA treatment records were 
associated with the claims folder subsequent to the issuance 
of the most recent statement of the case in May 2006.  
However, these treatment records are in no way related to 
diagnosis of, treatment for, or complaints of non-Hodgkin's 
lymphoma.  Accordingly, the Board concludes that the appeal 
with respect to entitlement to service connection for non-
Hodgkin's lymphoma may be reviewed without the delay which 
would be necessitated by first remanding for further action 
by the RO.    

The issue of entitlement to service connection or hepatitis C 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence of non-Hodgkin's lymphoma.  


CONCLUSION OF LAW

Non-Hodgkin's lymphoma was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  

However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran alleges that he suffers from non-Hodgkin's 
lymphoma as a result of in-service exposure to Agent Orange.  
As service records show that he served in Vietnam, exposure 
to Agent Orange is presumed.  However, upon a review of the 
record, the Board finds that service connection for non-
Hodgkin's lymphoma must be denied.  Specifically, a claim for 
service connection requires evidence of a current disability.

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, the evidence does not reflect current diagnoses of non-
Hodgkin's lymphoma.  Specifically, VA treatment records 
reveal that the Veteran underwent surgery to excise a 6 x 6-
inch lipoma around his lower lumbar region in 1985.  He 
subsequently filed a claim for entitlement to service 
connection for this condition in July 1985, but it was denied 
in a November 1985 rating decision.  

The Veteran filed his current claim in May 2004 seeking 
service connection for "non-Hodgkin's lymphoma."  However, 
there is no evidence reflecting a diagnosis of lymphoma.  At 
his May 2009 Travel Board hearing, he testified that he was 
told that the lipoma excised in 1985 was lymphoma; but, as 
the medical records reveal no diagnosis of lymphoma, a 
question is raised as to whether he confused the term 
"lipoma" for "lymphoma."  

Although a "History and Physical" from the Atlanta Heart 
Clinic dated in April 1993 indicated "[l]ymphoma removed 
from the back ten years ago," this was past surgical history 
as related by the Veteran and not an actual diagnosis of the 
disorder by a medical professional.  

The Veteran further testified that he was recently diagnosed 
with another lipoma in his lumbar region; however, a review 
of recent VA treatment records fails to support this 
assertion.  A January 2008 treatment note diagnosed him with 
degenerative disease of the thoracolumbar spine, and an April 
2009 note briefly referenced the 1985 excision of lipoma 
while reviewing his medical history, but there is no medical 
evidence indicating a reoccurrence of lipoma since 1985.  

As he has not been diagnosed with non-Hodgkin's lymphoma, or 
complained of any symptoms reasonably attributable thereto, 
the claim is denied on the basis that no current disability 
is shown.

The Board has considered the Veteran's statements regarding 
non-Hodgkin's lymphoma.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  However, 
non-Hodgkin's lymphoma is not the type of disorder that a lay 
person can provide competent evidence on questions of 
diagnosis or etiology.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).

Such competent evidence has been provided by the medical 
personnel who have examined and/or treated the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  The Board attaches greater 
probative weight to the clinical findings than to his 
statements. See Cartright, 2 Vet. App. at 25.

In summary, in the absence of competent evidence of non-
Hodgkin's lymphoma, there is no basis to allow the Veteran's 
claim.  Accordingly, the Board finds that the preponderance 
of the evidence is against service connection for non-
Hodgkin's lymphoma.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2004 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in May 2006, the RO 
provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and VA 
treatment records.  Further, the Veteran submitted additional 
treatment records as well as several written statements, and 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge 
in May 2009.  

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

However, the Board finds that a VA examination is not 
warranted.  Given the absence of in-service evidence of 
chronic manifestations of the disorder on appeal and no 
current diagnosis of non-Hodgkin's lymphoma, a remand for a 
VA examination would unduly delay resolution.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for non-Hodgkin's lymphoma, claimed as 
secondary to herbicide exposure, is denied.




REMAND

The Veteran also seeks entitlement to service connection for 
hepatitis C.  The Board notes that he has offered competent 
evidence alleging potential in-service exposure to hepatitis.  
Specifically, he testified at his May 2009 Travel Board 
hearing that he was exposed to the blood of wounded soldiers 
while working as a gate guard at Camp Tien Sha in Da Nang, 
Vietnam.  He indicated that his duty was to remove all 
armaments and flak jackets from the wounded before they were 
allowed to enter the camp for medical treatment.  

His service personnel records indicate his involvement in 
Naval support activity in Da Nang.  Furthermore, his service 
treatment records document treatment for itching and constant 
flu-like symptoms.

Although there was no indication of hepatitis C during active 
duty service, including in his separation physical 
examination in September 1974, it is common medical knowledge 
that hepatitis C was not recognized prior to the late 1980s.   

The Veteran has since been diagnosed with hepatitis C.  
However, there is insufficient competent medical evidence of 
record to make a decision to determine whether his hepatitis 
C is related to service.  Therefore, an examination and 
medical opinion are required to determine the nature and 
etiology of his hepatitis C.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate 
examination to determine the nature and 
etiology of his hepatitis C.  The examiner 
is requested to confirm a diagnosis of 
hepatitis C.  If hepatitis C is confirmed, 
the examiner is asked to offer an opinion 
as to whether it is at least as likely as 
not (a 50 percent probability or higher) 
that the Veteran's hepatitis C is related 
to service.  

The examiner is directed to consider any 
risk factors for the hepatitis C virus, 
including receipt of blood or blood 
products before 1992; intravenous drug 
use; occupational exposure to contaminated 
blood or fluids via employment in patient 
care or clinical laboratory work; high 
risk sexual practices; intranasal cocaine; 
hemodialysis; organ transplants; and body 
piercing or tattooing.  Veterans Benefits 
Administration (VBA) All Station Letter 
98-110 "Infectious Hepatitis" (Nov. 30, 
1998); VBA Fast Letter 04-13 (June 29, 
2004).  All opinions are to be accompanied 
by a clear rationale consistent with the 
evidence of record.

2.  The RO should then readjudicate the 
claim for entitlement to service 
connection for hepatitis C.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


